Citation Nr: 1629378	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to January 1996 with subsequent service in the Army Reserve.  He is a Persian Gulf War veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in April 2013 and December 2014, at which time it was remanded for further development.  As review of the record indicates that additional development is necessary, the Board need not address whether the Agency of Original Jurisdiction (AOJ) has complied with the directives of the previous remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, the Veteran asserts that he developed a seizure disorder due to his exposure to chemical agents in Southwest Asia during the Persian Gulf War.  In his February 2009 claim for service connection, the Veteran reported that he has a seizure disorder that had its onset in 1990.  Thereafter, during his October 2011 Board hearing, he reported that he was not certain about the date of his first seizure, but it occurred after his January 1996 separation from service while he was on a construction site.  He also reported that he is not certain that he had signs or symptoms of a seizure disorder while in service and he first sought medical care for this condition in either 1996 or 1998.

In the report of a December 1999 Persian Gulf registry examination, a VA examiner reported that the Veteran was evaluated for claims purposes upon his separation from active service in January 1996.  Further, in July 2013, the Veteran reported that he underwent a "Desert Storm exam[ination]" at the Air Force Academy in either December 1995 or January 1996.  At present, records of this examination have not been associated with the claims file.

Additionally, the Board notes that an April 1998 notice from Army Reserve Personnel Command indicates that the Veteran was discharged from the Army Reserve at that time.  At present, it is unclear whether there are additional service treatment records that should be obtained with regard to the Veteran's Reserve service or whether the Veteran had periods of active duty for training or inactive duty for training after January 1996.  Such records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain records of the December 1995 or January 1996 examination that is referenced in the December 1999 Persian Gulf War registry examination report and in the Veteran's July 2013 statement.

In addition, verify whether the Veteran had Army Reserve or Army National Guard service after January 1996.  In doing so, document whether the Veteran had periods of active duty for training or inactive duty for training during that period.  For each identified period of Reserve or National Guard service, make reasonable efforts to obtain the Veteran's service treatment records for that period.

All efforts to obtain the requested information and any responses obtained should be documented in the claims file.

2.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


